Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 15/980,828 filed on 5/16/2018, which is a Continuation of PCT/US2016/066156, 12/12/2016, which claims the benefit to provisional Application 67/267,308, filed 12/12/2015. Claims 1-19 are currently pending.

Election/Restrictions
Applicant's election with traverse of the species election of September 4, 2020 in the reply filed on September 4, 2020 is acknowledged.  The traversal is on the ground(s) that the grounds were incorrect.  This is found persuasive because an incorrect standard was set forth.
The requirement is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2018 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a length of the carrier portion”. The skilled artisan is unable to discern the metes and bounds of a length of the carrier portion. For instance, claim 4 recites a gusset between the carrier portion and the first axle tube portion”, so a length of the carrier portion may not include the gusset. In addition, from the specification it is not certain where the gusset, the tube portion, or carrier portion begins or ends. For the purposes of examination, any length relating to a carrier portion and/or gusset will be considered. 
Claim 17 recites: “the clutch fork abutting but not being fixedly coupled to the clutch fork”. The claim is indefinite, inter alia, because the skilled artisan is not apprised as to how an element may abut itself or not be fixedly coupled to itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9022892 (Marsh) in view of US Patent 0899891 (Niclausse).
As to claim 1, Marsh discloses: An axle assembly comprising:
a differential assembly having a differential case that defines a pair of bearing bores;
an axle housing having a carrier structure and a cover, the carrier structure being a single, integrally and unitarily formed component having a carrier portion, a first axle tube portion and a second axle tube portion, the carrier portion defining a cover flange, a differential cavity and an opening through the cover flange that intersects the differential cavity, the opening being sized to receive the differential assembly there through, the differential being received in the differential cavity, the first axle tube portion extending laterally from a first side of the carrier portion and having a first shaft cavity that intersects the differential cavity, the second axle tube portion extending laterally from a second side of the carrier portion that is opposite the first side of the carrier portion, the second axle tube portion having a second shaft cavity that intersects the differential cavity, the cover being coupled to the carrier structure to at least substantially close the opening (Fig. 4, because of the common subject matter between the same inventors of the present application, the examiner will not map every element);
a pair of differential bearings, each of the differential bearings being received into a corresponding one of the bearing bores formed in the differential case (Fig. 4);

wherein the carrier portion extends laterally between the threaded segments, 
but does not disclose:
and wherein at least one of the first and second axle tube portions have a length that his greater than twice a length of the carrier portion. Nevertheless, it is known from the prior art, to form a similar differential axle case, as a single, integrally and unitarily formed component, with a long axle tube portion, at least twice a length of an analogous carrier portion (center portion not including the axle tubes). See for instance, Niclausse, Fig. 1. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to form at least one of the axle tubes of Marsh, with a length greater than twice a length of the carrier portion, because, inter alia, 

	As to claims 2-6, the combination provides:
wherein the carrier structure defines a lock aperture, and wherein the axle assembly further comprises an adjuster lock (300) that is received into the lock aperture, the adjuster lock being engaged to one of the bearing adjusters and inhibiting rotation of the one of the bearing adjusters relative to the housing (See paragraph 9 of Marsh, last five lines, and paragraph 30)
wherein the lock aperture is formed in the cover flange and wherein the cover retains the adjuster lock in the lock aperture (Fig. 4).

wherein the differential assembly has a pair of output members, and wherein the differential assembly is operable in a first mode, which permits relative rotation between each of the output members and the differential case, and a second mode that inhibits relative rotation between the output members and the differential case (see description of locking mechanism, paragraph 32).
wherein the differential assembly has a differential gearset and wherein the differential gearset that comprises a pair of helical side gears and a plurality of pinion pairs, each of the pinion pairs having a first helical pinon and a second helical pinion (Fig. 4).

Allowable Subject Matter
Claims 7-16, and 19 are allowed.
Claims 17-18 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 7, Marsh discloses: An axle assembly comprising:
a housing; and a locking differential assembly having a differential case, a helical gearset and a locking mechanism, the differential case being mounted in the housing for rotation about an axis and defining a plurality of pinion bores, the helical gearset comprising first and second helical side gears and a plurality helical pinions, the first and second helical side gears being rotatable about the axis, the helical pinions being received in the pinion bores and transmitting rotary power between the differential case and the first and second helical side gears, the 
But Marsh/Downs does not disclose:
“each of the return springs being received in the differential case and disposed between the second clutch dog and an associated one of the helical pinion gears, the return springs cooperating to bias the second clutch dog toward the second position”. 

As to claim 13, Marsh discloses: An axle assembly comprising: an axle housing; a locking differential assembly received in the axle housing, the differential assembly having a differential input member, first and second differential output members, first and second clutch dogs, at least one return spring, a movable member, a clutch fork, the differential input member and the first and second differential output members being rotatable about a rotary axis, the first clutch dog being coupled to the second differential output member for rotation therewith, the second clutch dog being non-rotatably but axially slidably coupled to the differential input member, the second clutch dog being movable between a first position, in which the first and 

But Marsh does not disclose, a linear motor,  as well as “the at least one return spring biasing the second clutch dog toward the second position, the movable member defining a clutch fork groove and being movable between a third position, which physically positions the second clutch dog in the first position, and a fourth position, which permits the second clutch dog to be moved by the at least one return spring into the second position, a clutch fork received in the clutch fork groove and pivotable about the rotary axis, the linear motor being coupled to the axle housing and having a motor output member that engages the clutch fork but which is not fixedly coupled to the clutch fork; and at least one guide pin coupled to the axle housing and engaging the clutch fork, the at least one guide pin being configured to guide the clutch fork along a desired path of movement that is parallel to the rotary axis”.
See for instance US Publication 2017/0043663 (“Downs”), incorporated by reference into Marsh at paragraph 34, which suggests a rotary motor. In addition, see US Patent 3394610 (Szidfridt), which teaches guide pins 22-24, but does not suggest: “the at least one guide pin being configured to guide the clutch fork along a desired path of movement that is parallel to the rotary axis”. Claims 17-19 are allowable for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655